19-05053-cag Doc#82 Filed 02/12/20 Entered 02/12/20 09:19:09 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: February 12, 2020.

                                               ________________________________________
                                                          CRAIG A. GARGOTTA
                                                  UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________


                      UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

  IN RE:                            §
                                    §           CASE NO. 19-50900-CAG-7
  LEGENDARY FIELD                   §
  EXHIBITIONS, LLC, ET AL,          §
                                    §           CHAPTER 7
        DEBTORS.                    §
                                    §
                                    §
                                    §
  COLTON SCHMIDT, INDIVIDUALLY      §
  AND ON BEHALF OF OTHERS           §
  SIMLARLY SITUATED; AND REGGIE     §
  NORTHRUP, INDIVIDUALLY AND ON     §
  BEHALF OF OTHERS SIMILARLY        §
  SITUATED,                         §
                                    §
        PLAINTIFFS,                 §            ADV. PROC. NO. 19-05053
                                    §
  AAF PLAYERS, LLC, THOMAS DUNDON, §
  CHARLES “CHARLIE” EBERSOL,        §
  LEGENDARY FIELD EXHIBITIONS,      §
  LLC, AAF PROPERTIES, LLC, EBERSOL §
  SPORTS MEDIA GROUP, INC. AND      §
  DOES 1 THROUGH 200, INCLUSIVE     §
                                    §
        DEFENDANTS.                 §


              ORDER ON DEFENDANT CHARLES EBERSOL’S MOTION TO DISMISS
                        PLAINTIFFS’ FIRST AMENDED COMPLAINT

                                                                             Page 1
19-05053-cag Doc#82 Filed 02/12/20 Entered 02/12/20 09:19:09 Main Document Pg 2 of 2



            ORDER ON DEFENDANT CHARLES EBERSOL’S MOTION TO DISMISS
                   PLAINTIFFS’ FIRST AMENDED COMPLAINT
         Before the Court is Defendant CHARLES “CHARLIE” EBERSOL’S (“Ebersol”) Motion

  to Dismiss Plaintiffs COLTON SCHMIDT and REGGIE NORTHUP, individually and on behalf

  of others similarly situated (collectively, “Plaintiffs”) First Amended Complaint (ECF No. 46)

  (“Ebersol’s Motion”), which was heard concurrently with Defendant THOMAS DUNDON’S

  (“Dundon”) Motion to Dismiss Plaintiffs’ First Amended Complaint (ECF Nos. 38 and 39)

  (“Dundon’s Motion”).

         The Court granted Dundon’s Motion with prejudice and without leave to amend as to Count

  VIII (Inducing Breach of Contract). The Court also granted Dundon’s Motion without prejudice

  and leave to amend within fourteen (14) calendar days from the date of the entry of the order on

  Dundon’s Motion as to Counts III (Promissory Estoppel); VI (Fraud); and VII (Promissory Fraud).

         Having considered the same, and for the reasons stated on the record on February 5, 2020,

  the Court hereby ORDERS that Ebersol’s Motion is GRANTED IN PART AND DENIED IN

  PART. Ebersol’s Motion is granted with prejudice and without leave to amend as to Count IV

  (Violation of Cal. Labor Code § 201, et seq.) and denied as to Counts III (Promissory Estoppel);

  VI (Fraud); and VII (Promissory Fraud). Ebersol must file an answer to Plaintiffs’ Second

  Amended Complaint within fourteen (14) calendar days of Plaintiffs’ filing of said Second

  Amended Complaint.

                                                ###

  Respectfully submitted on February 11, 2020

  /s/ Jonathon Farahi
  Boris Treyzon (CA SBN 18893)
  Jonathon Farahi (CA SBN 324316)

  Abir Cohen Treyzon Salo, LLP
  16001 Ventura Boulevard, Suite 200
  Encino, California 91436
  btreyzon@actslaw.com
  jfarahi@actslaw.com                                        COUNSEL FOR PLAINTIFFS


               ORDER ON DEFENDANT CHARLES EBERSOL’S MOTION TO DISMISS
                         PLAINTIFFS’ FIRST AMENDED COMPLAINT

                                                                                            Page 2
